Title: Thomas Jefferson to John Laval, 11 June 1819
From: Jefferson, Thomas
To: Laval, John


          
            Sir
             Monticello June 11. 19.
          
          Looking  a 2d time over the catalogue you were so kind as to send me I find pa. 13. article 3° from the bottom the following, ‘Lexicon Aristophanicum, Graecum, Anglicanum. 8vo Oxonii. 1810’ this will answer my purposes as well as that of Sanxay; I therefore pray you to send it to me; and as it is but a single vol. in 8vo it may be sent by mail, well wrapped in strong paper. be so good as to communicate the price also which I may add to my account which I requested you to forward. I salute you with esteem & respect.
          
            Th: Jefferson
          
        